U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2013 o TransitionReport pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission file number: 001-32624 FieldPoint Petroleum Corporation (Exact name of small business issuer as specified in its charter) Colorado 84-0811034 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1703 Edelweiss Drive Cedar Park, Texas78613 (Address of Principal Executive Offices)(Zip Code) (512) 250-8692 (Issuer's Telephone Number, Including Area Code) (former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of May 14, 2013, the number of shares outstanding of the Registrant's $.01 par value common stock was 8,071,336. PART I Item 1. Financial Statements FieldPoint Petroleum Corporation UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Certificates of deposit Accounts receivable: Oil and natural gas sales Joint interest billings, less allowance for doubtful accounts of approximately $174,000 each period Income taxes receivable Deferred income tax asset—current Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT: Oil and natural gas properties (successful efforts method) Other equipment Less accumulated depletion and depreciation ) ) Net property and equipment Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Oil and gas revenues payable Total current liabilities LONG-TERM DEBT DEFERRED INCOME TAXES ASSET RETIREMENT OBLIGATION Total liabilities STOCKHOLDERS’ EQUITY: Common stock, $.01 par value, 75,000,000 shares authorized; 8,991,836 and 8,970,936 shares issued, respectively and 8,064,836 and 8,043,936 outstanding, respectively Additional paid-in capital Retained earnings Treasury stock, 927,000 shares, each period, at cost ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to these unaudited condensed consolidated financial statements. 2 FieldPoint Petroleum Corporation UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, REVENUE: Oil and natural gas sales $ $ Well operational and pumping fees Disposal fees Total revenue COSTS AND EXPENSES: Production expense Depletion and depreciation Accretion of discount on asset retirement obligations General and administrative Total costs and expenses OPERATING INCOME OTHER INCOME (EXPENSE): Interest income Interest expense ) ) Unrealized loss on commodity derivatives - ) Miscellaneous - Total other income (expense) ) ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE – CURRENT ) ) INCOME TAX EXPENSE – DEFERRED ) ) TOTAL INCOME TAX PROVISION ) ) NET INCOME $ $ EARNINGS PER SHARE: BASIC $ $ DILUTED $ $ WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC DILUTED See accompanying notes to these unaudited condensed consolidated financial statements. 3 FieldPoint Petroleum Corporation UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Unrealized loss on commodity derivatives - Depletion and depreciation Accretion of discount on asset retirement obligations Deferred income tax expense Common shares issued in lieu of compensation - Changes in current assets and liabilities: Accounts receivable ) ) Prepaid income taxes - Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) ) Oil and gas revenues payable ) Other - ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Additions to oil and natural gas properties ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from exercise of warrants - Net cash provided by financing activities - NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, beginning of the period CASH AND CASH EQUIVALENTS, end of the period $ $ SUPPLEMENTAL INFORMATION: Cash paid during the period for interest $ $ Cash paid during the period for taxes $ $
